Citation Nr: 1540653	
Decision Date: 09/21/15    Archive Date: 10/02/15

DOCKET NO.  11-05 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for a cervical spine disability.

3.  Entitlement to service connection for a psychiatric disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his ex-wife



ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The Veteran served on active duty from August 1972 to December 1975. 

This appeal comes before the Board of Veterans' Appeals (Board) from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota. 

The Veteran and his ex-wife testified at a videoconference before the undersigned in May 2013.  A transcript of the hearing is of record. 

When the case was most recently before the Board in February 2015, if was remanded for additional evidentiary development. 
 
The record before the Board consists solely of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).

The issue of entitlement to service connection for a psychiatric disability is addressed in the REMAND that follows the ORDER section of this decision.


FINDINGS OF FACT

1. A back disability was not present until more than a year after the Veteran's discharge from service and is not etiologically related to service. 

2. A cervical spine disability was not present until more than a year after the Veteran's discharge from service and is not etiologically related to service. 


CONCLUSIONS OF LAW

1.  he criteria for service connection for a back disability are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

2. The criteria for service connection for a cervical spine disability are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2015), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim. 

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim. As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant. 

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a), requires that notice to a claimant pursuant to the VCAA be provided 'at the time' that or 'immediately after' VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran was provided all required notice in a letter sent in July 2009, prior to the initial adjudication of the claims in September 2009. 

The Veteran's service treatment records, service personnel records, and all available pertinent post-service medical evidence identified by the Veteran have been obtained.   Treatment and evaluation records were also obtained from the Social Security Administration (SSA).  

The RO in October 2010 made a request to the service department for records of the Veteran's reported treatment or hospitalization at Camp Pendleton in July 1973, but no records were found.  The Veteran was informed of the absence of such records by a November 2010 letter, and the RO in December 2010 made a formal finding of unavailability of these Camp Pendleton records.  

The RO in April 2012 made a formal finding of unavailability of records of the Phoenix VA Medical Center (VAMC) for the period from January 2002 to December 31, 2003.  The RO in June 2012 made a formal finding of unavailability of records of the Denver/Lakewood VAMC for the period from January 1, 2004, to October 10, 2005.  These formal findings were based on records received and requests made for those records, and the Veteran was informed of these circumstances.  

Additional records the Veteran recently submitted were accompanied by a signed waiver of RO review.  

In addition, the Veteran was afforded an appropriate VA examination in March 2015 in connection.   The examiner reviewed the evidentiary record, considered the Veteran's assertions of in-service injury and current and past disability, and provided opinions supported by adequate rationales.

Neither the Veteran nor his representative has identified any additional, outstanding evidence that could be obtained to substantiate the claims.  The Board is also unaware of any such evidence. 

Development required by the Board's July 2014 and February 2015 remands has also been substantially fulfilled.  Only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998).  D'Aries v. Peake, 22 Vet. App. 97 (2008).  This development included obtaining additional indicated medical records, and obtaining the March 2015 VA examination wherein the examiner, as instructed by the Board's remands, accepted as credible the Veteran's history of an injury involving a blow to the head in service.  This was followed by issuance of a supplemental statement of the case issued by the Appeals Management Center (AMC) in May 2015.  

Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the claims.  The Board is also unaware of any additional evidence.

Therefore, the Board concludes that VA has met its duty to assist the Veteran in the development of the facts pertinent to the claims.

Accordingly, the Board will address the merits of the claims.

Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. 

Service connection may be granted for any disease initially diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Where a veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests arthritis to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Factual Background and Analysis

The Board has duly considered the Veteran's own account and other lay statements including accounts provided by his ex-wife, of the Veteran's injury in service when a metal structure struck him in the back of the head and/or grazed his head and back (the accounts vary somewhat) and of his losing consciousness briefly, followed by his being taken to the ER at the Camp Pendleton hospital, receiving stitches on the head and being bandaged, possibly with follow up treatment.  The Veteran acknowledged in hearing testimony that he does not recall clearly whether he received additional care for his neck or back in service.  The Veteran has reported that he experienced pain and/or stiffness in the neck and back which became more frequent or more severe over time since service.  

Service records and post-service medical records do not document any injury in service or treatment for the neck or back in service or for years following service.  Treatment for the neck or back is not documented until the late 1990s.  

Even though the Veteran has reported some symptoms from service, such symptoms have not been attributed to any ongoing or chronic cervical spine or back disability.  The Veteran was afforded a VA examination in September 2014, and while the examiner noted the Veteran's account of an accident in service involving a blow to the head with subsequent neck and back difficulties, the examiner did not accept this narrative based on the absence of supporting records either from service or subsequent to service.  

However, the September 2014 examiner was instructed to accept as credible the Veteran's account of that in-service injury.  The examiner accordingly provided an addendum in March 2015 in which he effectively accepted the credibility of the Veteran's self-report of a head injury in service.  The examiner also noted that the medical record was silent for any disability of the neck or back for over 20 years following the reported accident, even while the Veteran reported having pain in the neck and back over that entire post-accident interval.  Further, the examiner expressed his reservations that in the event of an injury as the Veteran described it, involving a roughly 80-pound metal object falling eight feet and striking the back of his head, even if this were a glancing blow the Veteran would have sustained more substantial injuries than he described, at minimum involving acute injuries of other parts even if a skull fracture was not then sustained.  

Notwithstanding the in-service injury and reported subsequent ongoing pain symptoms, the examiner observed that the current disabilities of the neck and back, including degenerative changes treated with spinal fusion at cervical levels C-2 to C-6, and degenerative disc disease of the lumbar spine, were non-specific and more consistent with the normal aging process.  The scans did not show changes consistent with trauma, even long-ago trauma, to these parts.  The examiner specifically noted the absence of evidence of spinal fracture or spinal compression fracture or significant skeletal injury, and concluded that the changes present were not at least as likely as not attributable to the Veteran's injury in service.  

The Board has carefully reviewed the records and concludes that even accepting the Veteran's account of injury in service consisting of a blow to the back of the head from a steel structure falling from above, and even considering the Veteran's account of symptoms of pain and/or stiffness thereafter, the weight of the evidence is ultimately against a current cervical spine or back disability being causally related to service or to the reported in-service injury.  At his hearing the Veteran conceded that the injury occurred a long time ago and he was unclear as to when he received treatment for his neck or back following the injury.  The Veteran may similarly be expected to be less than certain of the timing or consistency of symptoms over the many years following that in-service injury.  The absence of any documentation of any treatment for cervical or back disability either in service or for over 20 years following service certainly does not aid in substantiating the accuracy of the Veteran's recollection of what he experienced or when he experienced it.  

Similarly, in a June 2010 statement, the Veteran's brother reported that the Veteran suffered from neck and back problems following service, but the brother did not specify when following service these problems began.  While the brother reports that these conditions arose from an object striking the Veteran in service, he does not state how he came by that knowledge.  It appears likely that the Veteran's brother's knowledge was based on the Veteran's own statements.

The Veteran in May 2010 submitted a lay statement of an acquaintance who had reportedly known the Veteran since 1996, who asserted that the Veteran's pain in multiple parts, including the back and neck, had grown "progressively worse."  This opinion relays second-hand knowledge of the pain the Veteran experienced, but does not speak to an onset of back or neck disability either in service for many years following service.  Thus, the lay statement ultimately does not significantly support the claims.  

The Board also considers a June 2013 treating VA physician's comment that physical activity in service may have contributed to current back or cervical spine disability.  However, this comment does not appear to consider the Veteran's own report (at other medical visits), and his ex-wife's acknowledgment, that following service he worked as a carpenter and as a janitor.  These physically demanding professions would also appear to afford the opportunity to develop neck or back disability such as may result from physical activity over time.  There is no indication that the substantial work interval following service would not have resulted in more physical-activity-related harm to the cervical spine and the back than would physical activity over the shorter interval of the Veteran's service, particularly where, as here, physically demanding post-service work is conceded.  

While the Board has considered the June 2015 letter of J.W., D.O., this opinion only concluded that it was "possible" the Veteran's neck and back disabilities "may" have occurred during service.  Concerning this, the Board notes that a "possible" connection or one based on speculation is too tenuous a basis on which to grant service connection.  The reasonable doubt doctrine requires that there be a "substantial" doubt and "one within the range of probability as distinguished from pure speculation or remote possibility." 38 C.F.R. § 3.102 (2015).  

The Board finds the March 2015 VA medical examiner's addendum report and opinion to be possessive of analysis and conclusions supported by objective findings, inclusive in particular of the medical scans and other objective medical findings.  The Board finds that this VA examiner thus had ample evidentiary support and provided well-reasoned analysis supporting his conclusions that the Veteran's back and neck disabilities are more consistent with the normal aging process.  These conclusions are particularly supported by this examiner's physical findings and review of spine scans reflecting no objective evidence indicating that the Veteran's cervical and back changes and associated disability were the result of trauma to these parts.  
  
Accordingly, the Board concludes that the preponderance of the evidence is against the claims for service connection for cervical spine disability and back disability.  Therefore, they must be denied.  




ORDER

Service connection for a back disability is denied.

Service connection for a cervical spine disability is denied. 


REMAND

The Veteran has contended that he suffers from depression due to claimed cervical spine and back disabilities.  Alternatively, he contends that he has psychiatric disability which began in service, as reflected by the psychiatric consultation performed in service.  

Service treatment records include a report of psychiatric consultation in September 1975, which indicates that the Veteran was referred by his commander, based on, "difficulty being handled due to ups and downs."  This record goes on to address the Veteran's periods of unauthorized absence from duty ("UA"), difficulties controlling his temper, and disciplinary problems.  The report notes that the Veteran had been recommended for administrative separation following eight months UA, but the Veteran then was UA again and could not be separated from service.  However, he ultimately returned from the second UA period voluntarily.  

The consulting psychiatrist in 1975 found that the Veteran exhibited no signs of psychosis or major mood disorder.  The psychiatrist assessed "cyclothymic personality."  The psychiatrist further found that the Veteran had a "life long history of difficulty handling aggressive feelings" and on that basis believed the Veteran was "unsuitable for military service."  He accordingly recommended that the Veteran be administratively separated from service.  

The Veteran's service separation examination in December 1975 disclosed that he was psychiatrically normal.

The record reflects some VA psychiatric treatment beginning in 2005, including for depression and substance dependence.  

The Veteran was afforded a VA psychiatric examination in September 2010.  The Veteran reported to the examiner a long-standing history of depression..  The examiner noted that the Veteran had a pre-service history involving both criminal activity and use of alcohol and illicit substances, and spending three years from age 12 in a children's residential facility potentially of a reformative nature.  The examiner concluded that the Veteran's "depressive symptoms" were not at least as likely as not related to his military service, including based on his "history of difficulty handling aggressive feelings that go back prior to his military service."  

In the January 2011 addendum the examiner found that it was not at least as likely as not that the Veteran's depressive disorder was "aggravated by his documented in-service mental health treatments while on active duty because of his life[-]long  [history] of difficulty handling aggressive feelings."  

Ultimately, the Board finds the September 2010 examination report and the January 2011 addendum to be inadequate, because the examiner did not adequately address whether the Veteran's depressive disorder originated in service or was present in service.  Therefore, the Board has determined that another VA examination is in order.

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions: 

1.  The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim.

2.  Then, the Veteran should be afforded a VA examination by a psychiatrist or psychologist other than then one who conducted the VA examination in September 2010 and provided an addendum in January 2011.  All pertinent evidence of record must be made available to and reviewed by the examiner.  

Based on the review of the Veteran's pertinent history and the examination results, the examiner should identify each acquired psychiatric disorder that has been present during the pendency of the Veteran's claim.  

With respect to each such disorder, the examiner should state an opinion as to whether there is a 50 percent or better probability that the disorder was present in service and if so, an opinion as to whether the disorder clearly and unmistakably existed prior to the Veteran's entrance onto active duty.  

With respect to each acquired psychiatric disorder present during the period of the claim that the examiner believes existed prior to the Veteran's entrance onto active duty, the examiner should state an opinion as to whether the disorder clearly and unmistakably underwent no permanent increase in severity as a result of service.

With respect to each acquired psychiatric disorder present during the period of the claim that the examiner believes was not present during service, the examiner should state an opinion as to whether there a 50 percent or better probability that the disorder is etiologically related to the Veteran's active service.

The examiner must provide the rational for all opinions expressed.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.  

3.  The RO or the AMC should also undertake any other development it determines to be warranted.
 
4.  Then, the RO or the AMC should readjudicate the issue on appeal.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative should be provided a supplemental statement of the case and afforded the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


